Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 03/26/19.  Claims have been examined and are pending.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
In claims 1 – 10 and 20, it draws limitations to a method claim however the method claims appears to be merely abstract and a collection of mental steps and without producing any tangible result.
In claims 11 – 19 discloses a computer readable storage medium however the storage medium as claimed doesn’t teach away from the inclusion of non-transitory type subject and hence could be construed to include waves. 

Claim Objections

4.	Claims 1 – 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	These limitations of claims may be allowable if rewritten to address 101 issues as well.
“… receiving a dataset and a model corresponding to a bias checker, wherein the bias
checker detects bias within both the dataset and the model, based upon a bias checking
algorithm and a bias checking policy, wherein the dataset comprises a plurality of
attributes, wherein at least one of the plurality of attributes is identified as protected and
wherein at least another of the plurality of attributes is identified as unprotected;
testing the bias checking algorithm of the bias checker by (i) generating test cases
that modify the dataset by introducing bias therein and (ii) running the bias checker
against the modified dataset;
testing the bias checking policy of the bias checker by generating a plurality of
test cases and running the bias checker against the plurality of test cases, wherein the
generating comprises:
identifying a correlation between (i) an attribute identified as protected
and (ii) an attributed identified as unprotected, wherein a correlation is identified
between at least one unprotected attribute and at least one protected attributes
having the highest correlation value of the dataset; and
generating a test case having a generated dataset comprising (1) the
protected attributes and (ii) the unprotected attributes having the highest
correlation value to the protected attributes, wherein the generated data set includes values including bias for each of the attributes of the generated dataset; and providing a notification to a user regarding whether the bias checker failed to indicate bias for one or more of the plurality of attributes…”

Correspondence Information
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192